Order                                                              Michigan Supreme Court
                                                                         Lansing, Michigan

  December 20, 2013                                                        Robert P. Young, Jr.,
                                                                                     Chief Justice

                                                                           Michael F. Cavanagh
                                                                           Stephen J. Markman
  146433-5(65)                                                                 Mary Beth Kelly
                                                                                Brian K. Zahra
                                                                        Bridget M. McCormack
                                                                              David F. Viviano,
  MARIE HUNT, Personal Representative for the                                             Justices
  ESTATE OF EUGENE WAYNE HUNT,
            Plaintiff/Counter-Defendant/Cross-
            Defendant-Appellant,
                                                    SC: 146433
  v                                                 COA: 299405
Bay CC: 96-003280-NI
  ROGER DRIELICK and COREY DRIELICK,
  d/b/a ROGER DRIELICK TRUCKING,
             Defendants/Counter-Plaintiffs/Cross-
             Plaintiffs/Third-Party-Defendants/
             Counter-Defendants,
  and
  GREAT LAKES CARRIERS CORP.,
           Defendant/Cross-Defendant-Appellee,
  and
  GREAT LAKES LOGISTICS & SERVICES, INC.,
  and MERMAID TRANSPORTATION, INC.,
           Defendants/Cross-Defendants,
  and
  SARGENT TRUCKING, INC.,
           Defendant-Appellee,
  and
  NOREEN LUCZAK and THOMAS LUCZAK,
           Third-Party-Defendants/Counter-
           Defendants-Appellees,
  and
  EMPIRE FIRE AND MARINE INSURANCE
  COMPANY,
             Garnishee Defendant-Appellee.
  _________________________________________/
                                                                       2

BRANDON JAMES HUBER,
         Plaintiff-Appellant,
                                                SC: 146434
v                                               COA: 299406
Bay CC: 97-003238-NI
COREY DRIELICK and ROGER DRIELICK,
d/b/a ROGER DRIELICK TRUCKING,
           Defendants/Third-Party-Plaintiffs,
and
GREAT LAKES CARRIERS CORP.,
         Defendant-Appellee,
and
GREAT LAKES LOGISTICS & SERVICES, INC.,
and MERMAID TRANSPORTATION, INC.,
         Defendants,
and
SARGENT TRUCKING, INC.,
         Defendant-Appellee,
and
GREAT LAKES CARRIERS, INC.,
         Third-Party-Defendant,
and
EMPIRE FIRE AND MARINE INSURANCE
COMPANY,
          Garnishee Defendant-Appellee.

_________________________________________/
THOMAS LUCZAK and NOREEN LUCZAK,
         Plaintiffs-Appellants,
                                                SC: 146435
v                                               COA: 299407
Bay CC: 96-003328-NI
COREY DRIELICK and ROGER DRIELICK,
d/b/a ROGER DRIELICK TRUCKING,
           Defendants-Third-Party-Plaintiffs,
and
                                                                                                             3

GREAT LAKES CARRIERS CORP.,
         Defendant-Appellee,
and
GREAT LAKES LOGISTICS & SERVICES, INC.,
and MERMAID TRANSPORTATION, INC.,
         Defendants,
and
SARGENT TRUCKING, INC.,
         Defendant-Appellee,
and
GREAT LAKES CARRIERS, INC.,
         Third-Party-Defendant,
and
EMPIRE FIRE AND MARINE INSURANCE
COMPANY,
          Garnishee Defendant-Appellee.

_________________________________________/

      On order of the Chief Justice, the motion of garnishee defendant-appellee to
extend the time for filing its brief on appeal is GRANTED in part. The garnishee
defendant-appellee shall file its brief no later than February 14, 2014.




                       I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
                 foregoing is a true and complete copy of the order entered at the direction of the Court.
                            December 20, 2013
                                                                           Clerk